                      UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                       CIVIL ACTION NO. 1:19-cv-00272

 MAXWELL KADEL; JASON FLECK;                     )
 CONNOR THONEN-FLECK, by his next                )
 friends and parents, JASON FLECK and            )
 ALEXIS THONEN; JULIA MCKEOWN;                   )
 MICHAEL D. BUNTING, JR.; C.B., by his           )
 next friends and parents, MICHAEL D.            )
 BUNTING, JR. and SHELLEY K.                     )
 BUNTING; and SAM SILVAINE,                      )
                                                 )
               Plaintiffs,                       )
        v.                                       )
                                                 )     MOTION FOR LEAVE OF
 DALE FOLWELL, in his official capacity as       )     COURT TO WITHDRAW
 State Treasurer of North Carolina; DEE          )
 JONES, in her official capacity as Executive    )
 Administrator of the North Carolina State       )
 Health Plan for Teachers and State              )
 Employees; UNIVERSITY OF NORTH                  )
 CAROLINA AT CHAPEL HILL; NORTH                  )
 CAROLINA        STATE        UNIVERSITY;        )
 UNIVERSITY OF NORTH CAROLINA AT                 )
 GREENSBORO; and NORTH CAROLINA                  )
 STATE HEALTH PLAN FOR TEACHERS                  )
 AND STATE EMPLOYEES,                            )
                                                 )
            Defendants.                          )
 _____________________________________

       NOW COMES the undersigned counsel and, having previously made a limited

appearance, [DE 19], hereby moves the Court for leave of Court to withdraw from the case

as a counsel of record. The grounds for so moving are as follows:

       1.     On May 6, 2019, the undersigned counsel entered a limited notice of

appearance for the special and limited purpose of moving for an extension of time to answer

or otherwise plead on behalf of Defendants Dale Folwell, Dee Jones and the North Carolina




      Case 1:19-cv-00272-LCB-LPA Document 27 Filed 07/03/19 Page 1 of 4
State Health Plan, while these Defendants were in the process of searching for and retaining

a counsel.

       2.         On June 7, 2019, newly retained counsel Mark A. Jones and Kevin G.

Williams of Bell, Davis & Pitt, P.A. entered Notices of Appearance, [DE 22 & 23],

representing Defendants Dale Folwell, Dee Jones and the North Carolina State Health Plan

in this matter.

       3.         On June 17, 2019, an additional attorney, John G. Knepper, made an

appearance on behalf of Defendants Dale Folwell, Dee Jones and the North Carolina State

Health Plan in this matter. [DE 26]

       4.         Defendants Dale Folwell, Dee Jones and the North Carolina State Health

Plan are now represented by attorneys Mark A. Jones, John Knepper and Kevin G.

Williams.

       5.         The undersigned counsel completed the limited scope of engagement in

connection with this matter for Defendants Dale Folwell, Dee Jones and the North Carolina

State Health Plan.

       6.         The granting of this motion will not delay the proceedings or adversely affect

the interests of the parties or this Court.

       7.         The undersigned informed counsel representing all parties in this matter of

this motion. Plaintiffs, through their counsel Borelli, and Defendants Folwell, Jones and

the North Carolina State Health Plan, through their counsel Knepper, advised that they

have no objection. Other counsel have not responded either objecting or expressing their

consent.

                                                 2


       Case 1:19-cv-00272-LCB-LPA Document 27 Filed 07/03/19 Page 2 of 4
      WHEREFORE, undersigned counsel respectfully asks this Court to grant this

motion for leave of Court to withdraw her representation of the above named Defendants,

and to terminate the undersigned’s appearance as counsel of record in this case.

      Respectfully submitted, this 3rd day of July, 2019.


                                                       JOSHUA H. STEIN
                                                       Attorney General

                                                       /s/ Olga E. Vysotskaya de Brito
                                                       Olga E. Vysotskaya de Brito
                                                       Special Deputy Attorney General
                                                       N.C. State Bar No. 31846
                                                       N.C. Department of Justice
                                                       Post Office Box 629
                                                       Raleigh, NC 27602
                                                       Telephone: (919) 716-0185
                                                       Facsimile: (919) 716-6759
                                                       Email: ovysotskaya@ncdoj.gov




                                            3


      Case 1:19-cv-00272-LCB-LPA Document 27 Filed 07/03/19 Page 3 of 4
                              CERTIFICATE OF SERVICE

       I hereby certify that on this date I electronically filed the foregoing MOTION TO

WITHDRAW with the clerk of Court using the CM/ECF system which will send

notification of such to all counsel of record in this matter.


       This 3rd day of July, 2019.

                                                   /s/ Olga E. Vysotskaya de Brito
                                                   Olga E. Vysotskaya de Brito
                                                   Special Deputy Attorney General




                                               4


      Case 1:19-cv-00272-LCB-LPA Document 27 Filed 07/03/19 Page 4 of 4
